917 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred E. CHRISTIAN, Plaintiff-Appellant,v.J.W. GORINE, D.E. Hilliard, Defendants-Appellees.
No. 90-1074.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1990.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se federal prisoner, Fred E. Christian, appeals the district court's judgment granting the defendants' motion for summary judgment and dismissing his Bivens -type suit against certain officials at the Federal Correctional Institute at Milan, Michigan.   See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Christian sued certain officials at the Milan prison.  He alleged that the defendants denied his constitutional right of access to the courts by seizing legal documents which he attempted to mail to the United States Supreme Court and the United States District Court for the Eastern District of Michigan in previously used government-franked envelopes with no postage attached.  He requested damages and injunctive relief.  The district court dismissed the case and granted summary judgment to the defendants, deciding that Christian was not denied access to the courts.   See Bounds v. Smith, 430 U.S. 817, 828 (1977).


3
Upon review, we conclude that the district court properly dismissed this action for the reasons stated in its memorandum opinion and order and judgment docketed December 19, 1989.


4
Accordingly, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.